Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	MAINTAINED REJECTIONS

	2.	The following is a quotation of 35 U.S.C. 112(b):
	(b) CONCLUSION.—The specification shall conclude with one or more claims particularly 	pointing out and distinctly claiming the subject matter which the inventor or a joint inventor 	regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
	The specification shall conclude with one or more claims particularly pointing out and distinctly 	claiming the subject matter which the applicant regards as his invention.

	Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	A)	Claim 17 is indefinite because 'the haripin' lacks proper antecedent basis.  Correction is required.  It is noted that the response filed 12/04/20 does not address this issue.

	B)	Claim 18 is indefinite because 'the unique molecular identifier' lacks proper antecedent basis in claim 14; dependency on claim 16 appears to be intended.  Correction is required.  It is noted that the response filed 12/04/20 does not fully address the issue.



	3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

	4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed 	invention is not identically disclosed as set forth in section 102, if the differences between the 	claimed invention and the prior art are such that the claimed invention as a whole would have 	been obvious before the effective filing date of the claimed invention to a person having 	ordinary skill in the art to which the claimed invention pertains. Patentability shall not be 	negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2019/0071656; effective filing date 03/10/16) in view of Zhang et al. (US 2016/0265046).


	Chang et al. discloses a method comprising preparing a genomic DNA library comprising treating a fixed sample with an insertional enzyme complex to produce tagged fragments of genomic DNA in situ (see Fig. 1 and paragraphs 0005-0008, 0047-0049, 0053, 0098-0099, 0125-0131, and 0157-0161).
	Chang et al. does not disclose amplifying nucleic acids in situ, nor an additional step of sequencing nucleic acids in situ, which is required in dependent claims 14-18.
	In paragraph 0010, Zhang et al. mentions a method known in the prior art called fluorescence in situ sequencing or FISSEQ, in which nucleic acids are amplified by circularization and rolling circle amplification in situ, and then sequenced in situ by the SOUP method, which uses oligonucleotide ligation. Regarding dependent claims 16-18, Zhang et al. discloses the benefit of using barcodes in nucleic acid sequencing (see paragraphs 0012-0013).
	One of ordinary skill in the art would have been motivated to modify the method of Chang et al. by combining the in situ transposition or tagmentation or tagging step with steps of in situ amplification and sequencing, because as indicated by Zhang et al. methods of in situ amplification and sequencing were known in the prior art, and this combination would have had the obvious advantage of providing for all three of tagging, amplifying, and sequencing in the same fixed cell or sample (i.e., in situ), with reasonable expectation of success. It would have been prima facie obvious to one of ordinary skill in art at the time the application was filed to carry out the claimed methods.

	


REPLY TO ARGUMENTS

	5.	With respect to the above rejection, the arguments of the response filed 12/04/20 have been fully considered, but are not found persuasive.  The response correctly points out that amplification in Zhang et al. begins with mRNA, whereas amplification in the instant claims begins with genomic DNA.  However, this is not found convincing because the rejection does not rely on the particular type of nucleic acid or amplification in Zhang et al.  Zhang et al. clearly provides motivation to amplify and sequence nucleic acids in situ, and the skilled artisan was unarguably aware of the different kinds of nucleic acids applicable to amplification, such as genomic DNA, as well as the various types of amplification means applicable in each case.  It is noted that independent claim 1 does not require any particular type of amplification.  The teachings of Zhang et al. as a whole would have motivated the skilled artisan to apply any known amplification means for genomic DNA, with reasonable expectation of success, in the in situ tagging method of Chang et al., in order to achieve the expected and desirable benefit of tagging, amplifying, and sequencing genomic DNA fragments in situ in a fixed sample.  It is still believed that a proper case of prima facie obviousness has been established, and thus the rejection is maintained. 

	CONCLUSION

	6.	No claims are free of the prior art.



7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784.  The examiner can normally be reached on Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

03/01/21

/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637